Citation Nr: 0406320	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, Type II.

ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted the 
veteran's claim for entitlement to service-connection for 
diabetes mellitus and assigned a 20 percent disability 
rating.

The veteran is service connected for the following:  
Peripheral neuropathy of the right lower extremity claimed as 
bad circulation and rated 40 percent disabling; peripheral 
neuropathy of the left lower extremity claimed as bad 
circulation and rated 40 percent disabling; impotence, rated 
as 0 percent disabling; and, nonprolipherative diabetic 
retinopathy with associated maculopathy, claimed as a right 
eye condition and rated as 0 percent disabling.  These 
disabilities were service connected by a rating decision 
dated in December 2002, and were made effective May 8, 2001.  
This decision also granted the veteran an earlier effective 
date of May 8, 2001 for his service connected diabetes 
mellitus II.   The veteran has an over-all combined 80 
percent disability evaluation, and has been in receipt of a 
total disability rating based on individual unemployability 
since November 1, 2001, awarded by rating decision in 
February 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's diabetes mellitus is not insulin dependent, 
is controlled through oral medication and restricted diet; 
his activities are unrestricted, there is no evidence of 
progressive weight loss, weakness, or episodes of 
ketoacidosis or hypoglycemic reaction requiring 
hospitalization within the relevant rating period.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) states 
that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  It also 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice  requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In the present case, the veteran filed a claim for 
entitlement to service connection for diabetes associated 
with herbicide exposure in January 2002.  The RO sent the 
veteran a VCAA letter associated with this claim in May 2002.  
This letter explained to the veteran the evidence necessary 
to establish his claim.  It also identified the evidence and 
information that VA was responsible to obtain and that the 
veteran was responsible to obtain.  The RO granted the 
veteran's claim in a rating decision dated in May 2002 and 
assigned him a 20 percent disability rating.  

The veteran filed a notice of disagreement (NOD) with the 
initial disability rating assigned to his service-connected 
diabetes mellitus in June 2002.  In December 2002, the RO 
issued a statement of the case (SOC) in which it provided the 
veteran with the law and regulations relevant to his claim 
for an increased initial disability rating.  Specifically, 
the SOC set forth the criteria necessary for entitlement to 
each disability rating available under 38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7913.  It also included the text of 38 
C.F.R. § 3.159 (2003), which sets forth the VA's duty to 
assist in developing a veteran's claim, including a 
discussion on which evidence and information the VA and the 
veteran are responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran also received a VCAA notification letter dated in 
June 2002 in connection with his claim for entitlement to a 
pension benefit.  This letter requested: "[T]ell [VA] about 
any additional information or evidence that you want us to 
try to get for you."  In addition, it discussed VA's duty to 
assist the veteran with his claim and identified the evidence 
and information that VA and the veteran were responsible to 
obtain. 

The veteran received another VCAA notification letter, dated 
in September 2002, in connection with the veteran's claim for 
entitlement to service connection for impotence, neuropathy, 
bad circulation and a right eye condition as secondary to his 
service connected diabetes mellitus.   This letter also 
discussed VA's duty to assist the veteran with his claim and 
identified evidence and information that VA and the veteran 
were responsible to obtain.  In addition, it requested: 
"[T]ell [VA] about any additional information or evidence 
that you want us to try to get for you."  

The claims file contains VA outpatient reports regarding the 
veteran's service-connected diabetes mellitus, impotence, 
neuropathy of the right and left lower extremities and right 
eye condition.  According to the veteran's correspondence 
with the RO, he received all of his treatment at VA 
facilities.  In response to the RO's request for evidence, 
the veteran stated that all of his treatment records were at 
VA.  In addition, the claims file contains four recent VA 
examination reports, two of which are dated in September 
2002, while the remaining reports are dated in October 2002 
and November 2002, respectively.  These reports address and 
assess the symptomatology of the veteran's diabetes mellitus.  
Significantly, these VA examination reports contain the 
veteran's medical history and address the factors relevant to 
the assignment of an appropriate disability rating under 
Diagnostic Code 7913 for rating diabetes.  

In addition, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal for an 
increased rating for diabetes mellitus.  Significantly, the 
veteran has not identified any additional medical evidence 
that would be helpful in adjudicating his claim for an 
increased initial disability rating of his service-connected 
diabetes mellitus.  

Based on its review of the correspondence between the VA and 
the veteran, the SOC and the medical evidence of record, the 
Board concludes that the VA has satisfied its notice and 
assistance requirements under the VCAA, Quartuccio, supra and 
Pelegrini, supra.  Although the VCAA notice letter provided 
to the appellant does not address his claim specifically for 
an increased initial disability rating for his service-
connected diabetes mellitus, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim through the VCAA 
letters dated in May 2002, June 2002 and September 2002 as 
well as the SOC.  However, the Board notes that even if the 
RO's notification and assistance to the veteran were found to 
be insufficient under the provisions of the VCAA, Quartuccio 
and Pelegrini, supra, there is no prejudice to the veteran in 
deciding his claim on the merits because he has been told 
what the requirements are to establish entitlement to a 
higher evaluation, has been provided ample opportunity to 
present evidence meeting those requirements and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In addition, there is no reasonable possibility that the 
return of the claim to the RO for further efforts to assist 
would raise any reasonable possibility of substantiating the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The medical evidence of record 
addresses the factors relevant to the assignment of a proper 
disability rating for service-connected diabetes mellitus.  
Furthermore, the veteran has not identified any additional 
evidence or information relevant to his claim.  Therefore, 
the veteran is not prejudiced by appellate review and the 
Board can issue a final decision.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  If two evaluations are 
potentially applicable, the higher evaluation is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
about the degree of disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
addition, upon disagreement with the initial rating assigned 
following a grant of service connection, a separate rating 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).

The Board acknowledges that pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently characterize 
the disease and the resulting disability.  38 C.F.R. § 
4.21(2003).  In addition, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, the evaluation of the same disability or the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2003).  The assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  It is possible, however, 
for a veteran to have separate and distinct manifestations 
from the same injury, permitting the assignment of two 
different ratings.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).  The critical element in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Code 7913, the current disability rating assigned to 
the veteran's service-connected diabetes mellitus is 20 
percent, which reflects conditions of diabetes mellitus 
requiring insulin and restricted diet, or; requiring an oral 
hypoglycemic agent and a restricted diet.  Code 7913 provides 
for a 40 percent evaluation when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned when the disability requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100 
percent rating is in order when diabetes mellitus requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  In addition, Note 1 to 
Code 7913 states that compensable complications of diabetes 
are to be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  

The medical evidence of record consists of the veteran's 
service medical records, VA outpatient treatment records and 
VA examination reports.  According to medical evidence of 
record, the veteran has suffered from non-insulin dependent 
diabetes mellitus during the relevant rating period.  
Specifically, VA outpatient treatment reports dated in 
September 2000, September 2001, December 2001 and May 2002 
show that oral hypoglycemic agents and a restricted diet 
control the veteran's diabetes.  The reports also indicate 
exercise was recommended. Significantly, the medical evidence 
shows that the veteran has never required insulin injections 
or a restriction on his activities to manage his diabetes 
during the relevant rating period.  

The outpatient treatment report dated in September 2001 is 
negative for weight loss, dizziness and palpitations.  It 
also indicates there was no clubbing, cyanosis or edema of 
the extremities.  However, the September 2001 outpatient 
treatment report indicates the veteran complained of leg 
numbness; an ultrasound was performed with normal results.  
As discussed above, by rating decision dated in December 
2002, the veteran was granted service connection for 
peripheral neuropathy of his lower extremities, effective May 
8, 2001, for which he was assigned a 40 percent disability 
rating for each extremity.

The December 2001 outpatient treatment report also indicates 
the veteran did not suffer weight loss, dizziness, 
palpitations or chest pains.  It further indicates the 
veteran's diabetes was controlled by diet and oral 
medication.  In addition, it reflects that the veteran 
underwent surgeries on both of his eyes.  However, the report 
does not discuss these surgeries in any detail, and, 
significantly, no visual changes are noted in the December 
2001 report.  The Board notes the veteran's eye condition was 
addressed by rating decision dated in December 2002, which 
granted him service connection for non-prolipherative 
diabetic retinopathy with associated diabetic maculopathy, 
claimed as an eye condition and assigned a noncompensable 
rating, effective May 8, 2001.  

An outpatient treatment report dated in May 2002 also was 
negative for weight loss, chest pains, palpitations, 
dizziness and shortness of breath.  

In addition, the claims file contains VA examination reports 
dated in September 2002, October 2002 and November 2002 that 
address the veteran's diabetes mellitus.  The VA examination 
report dated in September 2002 indicates the veteran suffers 
from "non-insulin dependent diabetes mellitus with 
complications: diabetic retinopathy and diabetic neuropathy 
and erectile dysfunction related."  As set forth above, 
these "complications" have been addressed and assigned 
disability ratings under a separate rating decision.  There 
is no indication the veteran suffered any epidode of 
hypoglycemia or ketoacidosis.  A separate VA examination 
report, also dated in September 2002, indicates that neither 
exercise nor exertion is precluded by the veteran's diabetes 
mellitus, including his service-connected peripheral 
neuropathy.

Similarly, the November 2002 examination report does not 
indicate that the veteran has a history of ketoacidosis or 
hypoglycemic reaction requiring hospitalization.  It also 
does not indicate the veteran suffered from progressive 
weight loss or weakness.  To the contrary, the veteran was 
diagnoses with obesity and his motor system evaluation 
indicated "normal muscle tone, bulk and strength."  His 
extremities revealed no clubbing or cyanosis.  He had good 
pedal pulses bilaterally.  
This examination report indicates diagnoses of diabetic 
retinopathy, for which a separate, albeit non compensable, 
rating is in effect as well as distal peripheral 
polyneuropathy, which is also the subject of a separate 
rating decision for which separate ratings have been assigned 
for each of the veteran's legs.

Finally, the VA examination report dated in October 2002, 
which addresses the veteran's diabetic retinopathy, also does 
not indicate the veteran has a history of hypoglycemia, 
ketoacidosis or insulin dependence.

As discussed above repeatedly, the veteran's neuropathy of 
the extremities and retinopathy are due to his diabetes and 
are rated and compensated separately from the symptoms 
compensated for under Diagnostic Code 7913.  Entitlement to 
service connection for neuropathy of the extremities and 
diabetic retinopathy was granted in December 2002 as 
secondary to diabetes mellitus.  Although the veteran filed 
an NOD with this rating decision, his disagreement was 
unclear since he had been granted service connection for 
several of the disabilities he listed in his NOD.  When the 
RO requested clarification, the veteran failed to respond, 
and, therefore, the RO closed his NOD.  There is no further 
indication of any dissatisfaction on the veteran's part with 
these ratings .

Considering the evidence in light of the appropriate rating 
criteria, with his diabetes mellitus controlled by oral 
medication and a restricted diet, the Board concludes that 
the preponderance of the evidence shows the veteran's overall 
disability from diabetes mellitus, under Diagnostic Code 
7913, does not warrant a rating greater than the currently-
assigned 20 percent. 


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



